07/07/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                           Assigned on Briefs June 23, 2020

          STATE OF TENNESSEE v. MALIQ ASADI MUHAMMAD

                  Appeal from the Circuit Court for Blount County
                    No. C-24742     Tammy Harrington, Judge


                            No. E2019-01988-CCA-R3-CD


The Defendant, Maliq Asadi Muhammad, appeals from the Blount County Circuit Court’s
revocation of probation for his Range I, eight-year sentence for possession with the intent
to sell 0.5 gram or more of cocaine, a Class B felony. See T.C.A. § 39-17-417 (2018). The
Defendant contends that the trial court erred in revoking his probation and ordering him to
serve the remainder of his sentence in confinement. We affirm the judgment of the trial
court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ROBERT H. MONTGOMERY, JR., J., delivered the opinion of the court, in which JAMES
CURWOOD WITT, JR., and D. KELLY THOMAS, JR., JJ., joined.

J. Liddell Kirk (on appeal), Knoxville, Tennessee, and Mack Garner (at revocation
hearing), District Public Defender, for the appellant, Maliq Asadi Muhammad.

Herbert H. Slatery III, Attorney General and Reporter; T. Austin Watkins, Assistant
Attorney General; Mike L. Flynn, District Attorney General; and Ryan Desmond, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

        Pursuant to a plea agreement, on April 10, 2017, the Defendant pleaded guilty to
possession with the intent to sell 0.5 gram or more of cocaine and to unlawful possession
of drug paraphernalia. He received concurrent sentences of eight years for possession with
the intent to sell cocaine and nine months, twenty-two days for unlawful possession of drug
paraphernalia. After serving nine months, twenty-two days in confinement, the remainder
of the eight-year sentence was suspended to probation. On May 17, 2017, the Defendant’s
probation supervision was transferred to Minnesota.
       On May 25, 2018, a probation violation report was filed and alleged that the
Defendant had been arrested in Minnesota for assault and three counts of making terroristic
threats and that the Defendant had failed to pay court costs, fees, fines, and restitution. A
probation violation warrant was issued on May 29, 2018. On October 31, 2019, the
probation violation warrant was amended to reflect that on January 23, 2019, the Defendant
was convicted of “Obstructing Legal Process-Interfere With Peace officer” in Ramsey
County, Minnesota. A revocation hearing was held on November 1, 2019.

       Certified copies of the Defendant’s Minnesota convictions were received as exhibits
and reflect that on January 14, 2019, the Defendant was convicted of misdemeanor assault
in the fifth degree and received a ninety-day sentence. The Defendant was likewise
convicted of obstructing legal process and received a ninety-day sentence. At the
revocation hearing, the Defendant stipulated that he had not paid court costs, fees, fines,
and restitution.

       The Defendant testified that he was age twenty-eight, that he was released from
confinement in the present case on April 10, 2017, and that his supervision was transferred
to Minnesota about one month later. He said this was his first probation violation. He said
that he lived and worked in Minnesota until his arrest in the Minnesota cases. He said that
he had worked at a recycling company, that he had reported to his probation officer
monthly, and that he did not have any “special conditions” of probation.

       The Defendant testified relative to the Minnesota convictions that he was arrested
for making terroristic threats, that the charge was reduced to a misdemeanor, that he
pleaded guilty, and that his Minnesota probation officer declined to file a probation
violation report. The Defendant said that his probation officer advised him of the
revocation proceedings in this case and told him to turn himself in to the police. The
Defendant said that he followed his probation officers’ instructions and that he had been in
confinement since returning to Tennessee. He said that if the trial court returned him to
probation in Minnesota, he would continue working at the recycling company. The
Defendant stated that he did not live in Tennessee and that the conviction in the present
case resulted from his attending a “cabin party” with cocaine. He requested that the trial
court sentence him to time served for violating his probation and that he had served 120
days in jail.

       The Defendant testified that he was never told he was required to pay court costs
but that he would schedule a payment plan if the trial court returned him to probation.

       On cross-examination, the Defendant testified that he returned to Tennessee at the
end of June but that he was arrested after he arrived. He said that after he arrived in
Tennessee, the police found him unconscious with a bleeding head and missing teeth and
charged him with public intoxication and criminal impersonation. He denied telling police
officers that his name was David or Jaylon Johnson and said he was unconscious when the

                                            -2-
police found him. The Defendant said that he provided his name to the officers and agreed
to be fingerprinted at the jail.

       The Defendant testified that the cocaine leading to his conviction in the present case
was for personal use. He agreed that he had previous Minnesota convictions for domestic
battery and domestic assault and that he received two years’ probation. He agreed he had
previous Illinois convictions for domestic assault, aggravated criminal trespass,
trespassing, violating an order of protection by persistent trespass, and misdemeanor
marijuana possession.

       The Defendant testified that the new Minnesota convictions resulted from an
incident in which a person “jumped on” him and in which he threatened to “beat up” the
person. He said that after his arrest, “they switched the charge to spitting on a fire
department (sic) because when [he] was bleeding they put a spit mask on [him].” He said
that he could not breath due to asthma. He said that he pleaded guilty to “spitting on a fire
department” and was released from custody.

        The trial court determined that the Defendant “engaged in a material violation” of
the terms of his release based upon his Minnesota convictions for assault and obstruction
of legal process or interference with a peace officer. The court determined, based upon the
parties’ agreement, that the Defendant had served nine months, twenty-two days before his
initial release to probation and that the Defendant had served four months in jail pending
the outcome of the revocation proceedings. The court found that the Defendant had an
extensive criminal history, although most of the Defendant’s convictions involved
misdemeanors, and that he had been employed before the probation violation warrant was
issued. The court, though, discredited the Defendant’s testimony regarding his turning
himself into the authorities and questioned whether the Defendant was an appropriate
candidate for probation. The court revoked the Defendant’s probation and ordered him to
serve the remainder of his sentence in confinement. This appeal followed.

       The Defendant contends that the trial court erred in ordering him to serve his
sentence in confinement and that the court should have ordered split confinement. The
State responds that the court did not abuse its discretion. We agree with the State.

        Our supreme court has concluded that a trial court’s decision to revoke a defendant’s
probation sentence “will not be disturbed on appeal unless . . . there has been an abuse of
discretion.” State v. Harkins, 811 S.W.2d 79, 82 (Tenn. 1991) (citing State v. Williamson,
619 S.W.2d 145, 146 (Tenn. Crim. App. 1981)). An abuse of discretion has been
established when the “record contains no substantial evidence to support the conclusion of
the trial judge that a violation of the conditions of probation has occurred.” State v. Delp,
614 S.W.2d 395, 398 (Tenn. Crim. App. 1980); see State v. Shaffer, 45 S.W.3d 553, 554
(Tenn. 2001); State v. Grear, 568 S.W.2d 285, 286 (Tenn. 1978). When a trial court finds
by a preponderance of the evidence that a defendant has violated the conditions of

                                            -3-
probation, the court “shall have the right . . . to revoke the probation.” T.C.A. § 40-35-
311(e)(1) (2014). After revoking a defendant’s probation, the trial court may return a
defendant to probation with modified conditions as necessary, extend the period of
probation by no more than two years, order a period of confinement, or order the
defendant’s sentence into execution as originally entered. Id. §§ 40-35-308(a), (c), -310
(2014). “In probation revocation hearings, the credibility of witnesses is for the
determination of the trial judge.” Carver v. State, 570 S.W.2d 872, 875 (Tenn. Crim. App.
1978) (citing Bledsoe v. State, 215 Tenn. 553, 387 S.W.2d 811, 814 (Tenn. 1965)).

       The record reflects that the Defendant acknowledged he had been convicted of
criminal offenses in Minnesota while serving his sentence on probation. The conditions of
his probation prohibited the Defendant from engaging in criminal conduct, and as a result,
the record supports the trial court’s finding that the Defendant violated the conditions of
his probation. The court did not abuse its discretion by revoking the Defendant’s probation.
See T.C.A. § 40-35-311 (e)(1). Once the court revoked the Defendant’s probation, it had
the authority to order the Defendant to serve his sentence in confinement. See id. §§ 40-
35-308(a), (c), -310. The Defendant is not entitled to relief.

        In consideration of the foregoing and the record as a whole, we affirm the judgment
of the trial court.


                                          ____________________________________
                                          ROBERT H. MONTGOMERY, JR., JUDGE




                                            -4-